DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/1/2022 and 3/29/2022 have been considered by the examiner.

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 4/25/2022 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	The rejection of claim 9 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to the claim.  Applicant’s argument to this effect is persuasive.  The disclosure in paragraph [0035] of the specification as filed is noted  as support for the claim amendment.
	Regarding the rejections under 35 U.S.C. 103 over previously cited references, Applicant argues that none of the references teach the combination of formula (1) compound and an oiling agent amount claimed or the alleged unexpected results obtained from that combination.  In reply, the rejections have been modified such that the secondary reference against previous claim 3 is now cited against claim 1 as amended in order to address the amount of oiling agent.  Accordingly, all previous rejections under 35 U.S.C. 103 are withdrawn, and new grounds of rejection necessitated by amendments are presented below.
	Applicant argues that the problem of stability (and unexpected results of addressing it) have not been taught in the prior art.  Applicant concludes that one would not have had any reason to employ the recited oiling agent in an amount effective for suppressing decomposition and/or enhancing dispersion stability in regard to powder amount as in claim 6.  Applicant alleges that the alleged unexpected property resulting from the claimed composition is inherent and further distinguishes the claimed invention from the cited art.
In response to applicant's argument that the prior art does not teach the same advantage that Applicant observes, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Moreover, in particular regard to the scope of the claims at hand, the evidence in the specification as filed does not appear to provide a control experiment demonstrating clear and practically and statistically significant results that are commensurate in scope with what is claimed.  Applicant’s assertion of unexpected results does not appear to be supported clearly in the tables of the specification as filed.  
Further still, Applicant is reminded that the reason or motivation to modify the reference may suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  In this case, it is maintained that Fageon provides rationale for providing oil and powder amounts in a topical oily formulation for skin benefits in the absence of Polarisokuru’s specific direction in a similar composition, further for the reasons of record.

New Grounds of Rejection Necessitated by Amendments of 4/25/2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over “Polarisokuru” (Deliberation result report, May 24, 2008, POLA Wrinkle Shot Medical Serum, Examination and Management Division Pharmaceutical and Living Hygiene Burean, translation previously enclosed, reference cited by Applicant in IDS dated 5/15/2020) in view of US 2014/0370062A1 (hereafter, “Fageon” et al., previously cited).
	The instant claims are drawn to a composition comprising a compound represented by formula (1) and an oiling agent as further specified in the claims.
	Polarisokuru teaches a serum and/or cosmetic cream (“gel” in accordance with the definition at paragraph [0036] of the specification as filed)(limitation of claims 4 and 10) for topical application for keeping the skin healthy, protecting skin, and preventing dry skin.  The serum comprises a component of formula (1) (sodium trifluoroisopropyl aminocarbonyl pyrrolidinecarbonyl methylpropyl aminocarbonyl benzoylaminoacetate) as well as methyl polysiloxane (“oiling” agent, silicone oil; limitation of claims 1 and 2) and methacrylic acid ester resin powder and anhydrous silicic acid (see page 6 of translation)(limitation of claim 5)(powder) wherein the formulation is useful for treating wrinkles caused by degeneration of the dermis due to environmental factors such as UV rays and dryness (see page 5 of translation, in particular)(limitations of claim 1).  The formulations appear to be in the form of an oily gelling agent in accordance with Applicant’s description.  Polarisokuru’s formulations do not include water and are oil-based (limitation of claim 9, “substantially contains no water”).
	Because it is not apparent that each of the aforementioned components are necessarily present in a single embodiment of the invention, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the serum components outlined above as taught by Polarisokuru into a single composition.  One would have been motivated to do so to retain the known functional properties of each component as taught by Polarisokuru in a topical serum or cream.
The teachings of Polarisokuru have been delineated above.  Further regarding claim 1, Polarisokuru does not teach an amount of oiling agent, nor does Polarisokuru teach an amount of powder as in claim 6 .
Fageon cures these deficiencies.  Fageon teaches cosmetically acceptable media with at least one continuous oil phase comprising a silicone oil component as well as a lipophilic active agent and hydrophobic silica aerogel particles as further described in Fageon’s disclosure (see abstract, in particular).  The formulations may be anhydrous (see [0061] and [0062]).  The oily component (i.e., silicone oils, hydrocarbons, esters) may be present in an amount ranging from 50 to 99% of the total formulation [see [0068]).  The powder particles may be included in an amount ranging from 0.5 to 15% by weight (see [0060]), a range entirely included by the range recited in claim 6.
Both Polarisokuru and Fageon are directed to topical oily formulations for benefit to the skin (i.e., wrinkle management).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize oil and powder components as taught by Polarisokuru in amounts generally recommended by the analogous Fageon art, with a reasonable expectation of success.  One would have been motivated to do so in the absence of Polarisokuru’s specific direction and in order to achieve the desired end result and state of the art structure and function desirable in a topical cosmetic and/or skin-treating product based on Fageon’s establishment of the state of the art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over “Polarisokuru” (Deliberation result report, May 24, 2008, POLA Wrinkle Shot Medical Serum, Examination and Management Division Pharmaceutical and Living Hygiene Burean, translation) as applied to claims 1, 2, 4-7, 9, and 10 above, and further in view of US 8486376 (hereafter, “Friedman” et al.).
The teachings of Polarisokuru and Fageon have been delineated above.  These do not teach an amount of solid fat as in claim 8.
Friedman cures this deficiency.  Friedman teaches a moisturizing composition for administration to the skin; the formulations comprise lanolin, also called a “wool fat” as a wax having a high melting wax fraction (see last paragraph in column 2) and may include adjuvants including a gelling agent etc. (see abstract, in particular).  The lanolin is considered a wax and is present in n amount of at least about 5% of the total formulation (see claims 1 and 6 in particular).
Both Polarisokuru and Friedman are directed to topical formulations for the treatment of skin.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add lanolin or a wax lanolin component as taught by Friedman to the topical formulations of Polarisokuru and Fageon, with a reasonable expectation of success.  One would have been motivated to do so to treat wrinkles as taught by Polarisokuru using lanolin known for facilitating moisturization of the skin as taught by Friedman, with a reasonable expectation of success.  One further would have been motivated to do so with regard to amounts suggested by Friedman and to subsequently perform routine optimization procedures so as to achieve the desired end result such as solid or semi-solid character at room temperature as well as moisturization properties and functionality.  To do so would have been considered to combine known prior art elements for their known purposes to achieve predictable results.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617